AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Nomura Credit and Capital, Inc.                              DEFAULT
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-01243-JAD-VCF
Pima Village Owners Association, et al.


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is entered in favor of Nomura and against RAM, LLC as follows:
IT IS HEREBY ORDERED, ADJUDGED, AND DECLARED that title to the real property located at 4604
Painted Cliffs Drive, Las Vegas, Nevada 89108, APN # 139-19-212-019, is quieted in favor of Nomura
Credit and Capital, Inc., as the owner of the property, and that RAM, LLC has no estate, interest, lien, or title
in or to this property. This judgment may be recorded in the Official Records to provide notice of Nomura
Credit and Capital, Inc.’s interest.




         03/25/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
